DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 10/10/2022 is acknowledged. Claims 1-3, 5-11, 13, 15-19 and 21-22 remain pending and are the claims examined below. The objection previously set forth in the 07/11/2022 Office action is withdrawn in view of the amendment made to claim 13. 

Claim Interpretation
Claims 1-3, 5-11, 13, 15-19 and 21-22 are directed towards an apparatus (i.e., three-dimensional printing device). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 07/11/2022 Office action are withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US 2018/0333911; of record, provisional application 62/506,523 filed May 5, 2017 qualifies LIN as prior art).
As to claim 1: LIN discloses a system for printing a three-dimensional object ([0006]; FIG. 1 – 3D printing system 100)) equivalent to the claimed three-dimensional printing device. LIN further discloses the system comprising a deposition head, and the deposition head comprising a wiper at a distance away from the print window, which is used to flatten the film of the viscous liquid into a desired thickness and/or to remove excess resin from the print window (i.e., contact end above the bottom plane, wherein the contact end is capable of removing a portion of the photocured material) ([0028], [0142], [0143], [0168]). LIN discloses the wiper being connected to an actuator to control movement of the wiper in a direction towards and away from the print window and/or keep the vertical distance between the wiper and the print window static ([0142]). LIN also discloses the wiper of the deposition head being a blade, e.g., a squeegee blade, a doctor blade (i.e., scraper) ([0145]). Therefore, LIN reads on the claimed scraper having a contact end above the bottom plane, wherein the contact end is capable of removing a portion of a photocured material.  
Moreover, LIN discloses the system comprising a build head 110 (i.e., printing platform) for holding at least a portion of the 3D object 108, where the build head 110 is moved towards the print window 102 such that it is brought into contact with the film of the viscous liquid 104 (i.e., printing platform having a lower surface capable of being immersed into the photocured material) ([0035]; [0171]; FIG. 1 – 3D object 108 is attached to the lower surface of the build head 110) equivalent to the claimed printing platform having a lower surface capable of being immersed into the photocured material. 
Additionally, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 1µm to 1000µm (i.e., maximum immersing depth less than 1mm) ([0138]). Therefore, if the build head 110 disclosed in LIN is to come into contact with the film of the viscous liquid 104 which has a thickness ranging between about 1µm to 1000µm (i.e., 0.001 mm to 1 mm), then LIN reads on the claimed wherein a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material being less than 1mm. 
The recitations “the contact end capable of removing a portion of the photocured material” and “a printing platform having a lower surface capable of being immersed into the photocured material; a maximum immersing depth of the lower surface to a top surface of the photocured material is less than 1 mm” are recitations of intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.  
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
LIN also discloses the system including an open platform 101 comprising a print window 102 to a hold a film of a viscous liquid 104 (i.e., photocured material), which includes a photoactive resin ([0206]; FIG. 1); though, LIN fails to disclose in a single embodiment the claimed tank having a bottom plane.
However, LIN discloses an embodiment in which the open platform may comprise one or more walls adjacent to the open platform, such as at least 1, 2, 3, or 4 walls; such that the walls may enclose the open platform (i.e., tank having a bottom plane) ([0024], [0081]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments in LIN such that the system includes the open platform being enclosed by 4 walls, as LIN teaches doing so to be beneficial as the walls prevent flow of the viscous liquid out of the open platform ([0081]).  
As to claim 2: LIN remains as applied above. LIN further reads on the claimed driving mechanism connected to the scraper ([0142]).
As to claim 3: LIN remains as applied above. LIN further discloses the wiper being directed by the controller (i.e., power source) using an actuator (i.e., driving assembly) ([0142]) and thus reads on the claimed driving mechanism comprises a power source and a driving assembly connected to the power source.
As to claim 5: LIN remains as applied above. LIN discloses the system 100 including a light projection device 126 (i.e., projector) which directs a first light having a first wavelength through the print window 102 and into the film of the viscous liquid 104 adjacent to the print window 102; where the first wavelength emitted by the light projection device 126 is selected to produce photo-initiation and is used to create at least a portion of the of the 3D structure on at least the portion of the 3D structure 108 that is adjacent to the build head 100 by curing the photoactive resin in the film of the viscous liquid 104 within a photo-initiation layer 130 ([0209]). Therefore, LIN reads on the claimed projector configured to emit light capable of curing the photocured material.
As to claim 6: LIN discloses a system for printing a three-dimensional object ([0006]; FIG. 1 – 3D printing system 100)) equivalent to the claimed three-dimensional printing device. LIN further discloses the system 100 including a deposition head 105 that comprises a nozzle 107 that is in fluid communication with a source of the viscous liquid 109 ([0206]; FIG. 1), and the deposition head 105 being configured to move across the open platform 101 (i.e., bottom plane) comprising the print window 102 to deposit the viscous liquid 104 (i.e., moveable supplying mechanism) ([0206]; FIG. 1). Thus, LIN reads on the claimed moveable supplying mechanism disposed above the bottom plane and configured to supply the photocured material to the bottom plane, wherein the three-dimensional printing device does not include any pusher mechanism (FIG. 1). 
Moreover, LIN discloses the system comprising a build head 110 (i.e., printing platform) for holding at least a portion of the 3D object 108, where the build head 110 is moved towards the print window 102 such that it is brought into contact with the film of the viscous liquid 104 (i.e., printing platform having a lower surface capable of being immersed into the photocured material) ([0035]; [0171]; FIG. 1 – 3D object 108 is attached to the lower surface of the build head 110) equivalent to the claimed printing platform having a lower surface capable of being immersed into the photocured material. 
Additionally, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 1µm to 1000µm (i.e., maximum immersing depth less than 1mm) ([0138]). Therefore, if the build head 110 disclosed in LIN is to come into contact with the film of the viscous liquid 104 which has a thickness ranging between about 1µm to 1000µm (i.e., 0.001 mm to 1 mm), then LIN reads on the claimed wherein a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material being less than 1mm. 
The recitation “a printing platform having a lower surface capable of being immersed into the photocured material, wherein a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material is less than 1 mm” are recitations of intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.  
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
LIN also discloses the system including an open platform 101 comprising a print window 102 to a hold a film of a viscous liquid 104 (i.e., photocured material), which includes a photoactive resin ([0206]; FIG. 1); though, LIN fails to disclose in a single embodiment the claimed tank having a bottom plane.
However, LIN discloses an embodiment in which the open platform may comprise one or more walls adjacent to the open platform, such as at least 1, 2, 3, or 4 walls; such that the walls may enclose the open platform (i.e., tank having a bottom plane) ([0024], [0081]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments in LIN such that the system includes the open platform being enclosed by 4 walls, as LIN teaches doing so to be beneficial as the walls prevent flow of the viscous liquid out of the open platform ([0081]).  
As to claim 7: LIN remains as applied above. LIN further discloses the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head configured to move across the open platform comprising the print window ([0206], [0213]) reading on the claimed driving mechanism connected to the moveable supplying mechanism. 
As to claim 8: LIN remains as applied above. In addition to the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head (i.e., driving assembly) ([0206], [0213]), LIN further discloses the deposition head being operatively coupled to a controller (i.e., power source) ([0206], [0214]), where the controller is configured to direct the deposition head to move across the open platform towards a first direction to deposit the film of the viscous liquid ([0206], [0215]); thus, LIN reads on the claimed driving mechanism comprising a power source and a driving assembly connected to the power source. 
As to claim 9: LIN remains as applied above. LIN further discloses the claimed driving mechanism being selected from a group of gears, pulleys, belts, and a combination of gears, pulleys, and belts ([0213]). 
As to claim 10: LIN remains as applied above. LIN further discloses the claimed moveable supplying mechanism being a nozzle ([0206]; FIG. 1 – nozzle 7).
As to claim 11: LIN remains as applied above. LIN discloses the system 100 including a light projection device 126 (i.e., projector) which directs a first light having a first wavelength through the print window 102 and into the film of the viscous liquid 104 adjacent to the print window 102; where the first wavelength emitted by the light projection device 126 is selected to produce photoinitiation and is used to create at least a portion of the of the 3D structure on at least the portion of the 3D structure 108 that is adjacent to the build head 100 by curing the photoactive resin in the film of the viscous liquid 104 within a photoinitiation layer 130 ([0209]). Therefore, LIN reads on the claimed projector configured to emit light capable of curing the photocured material. 
As to claim 13: LIN discloses a system for printing a three-dimensional object ([0006]; FIG. 1 – 3D printing system 100)) equivalent to the claimed three-dimensional printing device. LIN further discloses the system comprising a deposition head, and the deposition head comprising a wiper (i.e., pusher mechanism) at a distance away from the print window (i.e., an entirety of the at least one pusher mechanism is above the bottom plane), which is used to flatten the film of the viscous liquid into a desired thickness and/or to remove excess resin from the print window (i.e., pusher mechanism having a contact end above the bottom plane, wherein the contact end is capable of removing a portion of the photocured material) ([0028], [0142], [0143], [0168]). LIN discloses the wiper being connected to an actuator to control movement of the wiper in a direction towards and away from the print window and/or keep the vertical distance between the wiper and the print window static ([0142]). Therefore, LIN reads on the claimed at least one pusher mechanism having a contact end above the bottom plane, wherein the contact end is capable of removing a portion of a photocured material, wherein an entirety of the at least one pusher mechanism is above the bottom plane. LIN also discloses the claimed except for the pusher mechanism which is above the bottom plane, the three dimensional printing device does not include other pusher mechanism ([0007], [0028], [0142] – the deposition head including three wipers/pusher mechanisms in LIN is a different embodiment than the one being relied upon with one wiper/pusher mechanism). 
Moreover, LIN discloses the system comprising a build head 110 (i.e., printing platform) for holding at least a portion of the 3D object 108, where the build head 110 is moved towards the print window 102 such that it is brought into contact with the film of the viscous liquid 104 (i.e., printing platform having a lower surface capable of being immersed into the photocured material) ([0035]; [0171]; FIG. 1 – 3D object 108 is attached to the lower surface of the build head 110) equivalent to the claimed printing platform having a lower surface capable of attaching the layer of cured pattern. 
Additionally, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 1µm to 1000µm (i.e., maximum immersing depth less than 1mm) ([0138]). Therefore, if the build head 110 disclosed in LIN is to come into contact with the film of the viscous liquid 104 which has a thickness ranging between about 1µm to 1000µm (i.e., 0.001 mm to 1 mm), then LIN reads on the claimed maximum immersing depth of a lower surface of the cured pattern to a top surface of the photocured material being less than 1mm. 
The recitations “the contact end capable of removing a portion of the photocured material” and “a maximum immersing depth of a lower surface of the cured pattern to a top surface of the photocured material being less than 1mm” are recitations of intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.  
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
LIN also discloses the system including an open platform 101 comprising a print window 102 to a hold a film of a viscous liquid 104 (i.e., photocured material), which includes a photoactive resin ([0206]; FIG. 1); though, LIN fails to disclose in a single embodiment the claimed tank having a bottom plane.
However, LIN discloses an embodiment in which the open platform may comprise one or more walls adjacent to the open platform, such as at least 1, 2, 3, or 4 walls; such that the walls may enclose the open platform (i.e., tank having a bottom plane) ([0024], [0081]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments in LIN such that the system includes the open platform being enclosed by 4 walls, as LIN teaches doing so to be beneficial as the walls prevent flow of the viscous liquid out of the open platform ([0081]).  
As to claim 15: LIN remains as applied above. LIN further reads on the claimed driving mechanism connected to the pusher mechanism ([0142]). 
As to claim 16: LIN remains as applied above. Additionally, LIN discloses the system 100 including a deposition head 105 that comprises a nozzle 107 that is in fluid communication with a source of the viscous liquid 109 ([0206]; FIG. 1), and the deposition head 105 (i.e., moveable supplying mechanism) being configured to move across the open platform 101 (i.e., bottom plane) comprising the print window 102 to deposit the viscous liquid 104 ([0206]; FIG. 1). Thus, LIN reads on the claimed moveable supplying mechanism disposed above the bottom plane and configured to supply the photocured material to the bottom plane. 
As to claim 17: LIN remains as applied above. LIN further discloses the claimed moveable supplying mechanism being a nozzle ([0206]; FIG. 1 – nozzle 7).
As to claim 18: LIN remains as applied above. LIN further discloses the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head configured to move across the open platform comprising the print window ([0213]) reading on the claimed driving mechanism connected to the moveable supplying mechanism.
As to claim 19: LIN remains as applied above. In addition to the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head (i.e., driving assembly) ([0213]), LIN further discloses the deposition head being operatively coupled to a controller (i.e., power source) ([0214]), where the controller is configured to direct the deposition head to move across the open platform towards a first direction to deposit the film of the viscous liquid ([0215]); thus, LIN reads on the claimed driving mechanism comprising a power source and a driving assembly connected to the power source.
As to claim 21: LIN remains as applied above. LIN further reads on the claimed pusher mechanism being a scraper or a roller ([0011]).
As to claim 22: LIN remains as applied above. LIN further discloses the wiper being directed by the controller (i.e., power source) using an actuator (i.e., driving assembly) ([0142]) and thus reads on the claimed driving mechanism comprises a power source and a driving assembly connected to the power source.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
Applicant presents the following arguments: 
The limitation “a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material is less than 1mm” recited in claim 1 is not sufficient to set forth a prima facie case of obviousness and thus violates MPEP § 2142 and 2112(IV). See pages 8-11 of the Arguments/Remarks filed 10/10/2022.
The limitation “the three dimensional printing device does not include any pusher mechanism” recited in claim 6 is not sufficient to set forth a prima facie case of obviousness and thus violates MPEP § 2142 and 2112(IV). See pages 11-13 of the Arguments/Remarks filed 10/10/2022.
The limitation “a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material is less than 1mm” recited in claim 13 is not sufficient to set forth a prima facie case of obviousness and thus violates MPEP § 2142 and 2112(IV). See pages 13-15 of the Arguments/Remarks filed 10/10/2022.
Regarding arguments (1) and (3) above, the Examiner respectfully disagrees. As discussed in the
rejections above, LIN discloses the system comprising a build head 110 (i.e., printing platform) for holding at least a portion of the 3D object 108, where the build head 110 is moved towards the print window 102 such that it is brought into contact with the film of the viscous liquid 104 (i.e., printing platform having a lower surface capable of being immersed into the photocured material) ([0035]; [0171]; FIG. 1 – 3D object 108 is attached to the lower surface of the build head 110) equivalent to the claimed printing platform having a lower surface capable of being immersed into the photocured material. 
Additionally, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 1µm to 1000µm (i.e., maximum immersing depth less than 1mm) ([0138]). Therefore, if the build head 110 disclosed in LIN is to come into contact with the film of the viscous liquid 104 which has a thickness ranging between about 1µm to 1000µm (i.e., 0.001 mm to 1 mm), then LIN reads on the claimed wherein a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material being less than 1mm. 
Based on the disclosure of LIN above, the Examiner has satisfied MPEP § 2112(IV). Consequently, the Examiner respectfully submits that the previous rejection established a prima facie case of obviousness. It is the Appellant’s burden to come forward with arguments and/or evidence to rebut the prima facia case. See MPEP § 2112(V) and 2145. Applicant has failed to provide an explanation as to how and/or why the disclosure of LIN discussed above does not directly mean “…capable of being immersed into the photocured material within 1 mm.” 
Applicant further argues that the printing platform must have a particular detector or a particular stopper for limiting the maximum immersing depth in order to satisfy the claim recitation “a maximum immersing depth of the lower surface of the printing platform to a top surface of the photocured material is less than 1mm”. It is noted that the features upon which applicant relies (i.e., a particular detector or a particular stopper) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
		Regarding argument (2) above, the Examiner respectfully disagrees. The Applicant asserts that
the Examiner cannot read FIG. 1 only, and that FIG. 2 and FIG. 3 should be considered while reading FIG.
1 because even if no pusher is shown in FIG. 1, the smoother roller 332 and the wiper roller 334 shown 
in FIGs. 3A to 3C still should be considered. This argument is not found to be persuasive because FIG. 1 is 
an example of a 3D printing system that does not include a pusher mechanism; whereas FIG. 2 is an 
example of a 3D printing system, shown in a top-down view, with two deposition heads, and FIGs. 3A-3C 
shows an example of a deposition head that is implemented in different configurations. Nothing in LIN 
requires the deposition heads present in FIG. 2 and FIGs. 3A-3C to be present in the system illustrated in 
FIG. 1.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743